Case 7:21-cv-00210-MFU-JCH Document 4 Filed 04/30/21 Page 1 of 5 Pageid#: 27




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

CRAIG W. EISERT,                    )
    Petitioner,                     ) Civil Action No. 7:21cv00068
                                    )
v.                                  )
                                    ) By: Michael F. Urbanski
HAROLD W. CLARKE, 1                 ) Chief United States District Judge
      Respondent.                   )
________________________________________________________________________

CRAIG WILLIAM EISERT,                                 )
    Petitioner,                                       )    Civil Action No. 7:21cv00210
                                                      )
v.                                                    )
                                                      )    By: Michael F. Urbanski
HAROLD W. CLARKE,                                     )    Chief United States District Judge
    Respondent.                                       )

                                       MEMORANDUM OPINION

        Craig William Eisert, a Virginia inmate proceeding pro se, has filed these two

petitions for a writ of habeas corpus, pursuant to 28 U. S. C. § 2254. As discussed in more

detail herein, because these petitions raise the same grounds for relief, the court will

consolidate them and direct that the later-filed case be closed.

        Additionally, the court will grant Eisert’s motion to proceed in forma pauperis, and

he will not be required to pay the $5 filing fee for either petition. Because his petitions do

not provide sufficient information to determine whether he has exhausted his administrative

remedies or whether they are timely, however, the court will require Eisert to provide

additional information not later than twenty-one days after entry of this order.
        1   Eisert named “Va. Department of Corrections” as the respondent in both of these habeas
petitions, but the proper respondent to a § 2254 petition is the petitioner’s custodian. In this case, because
Eisert is in the custody of the Virginia Department of Corrections, the proper respondent is its director,
Harold W. Clarke. The Clerk is directed to update both dockets accordingly.
Case 7:21-cv-00210-MFU-JCH Document 4 Filed 04/30/21 Page 2 of 5 Pageid#: 28




                                    I.   BACKGROUND

       In the first case listed, No. 7:21-cv-00068, Eisert states that he is challenging his May

9, 2019 conviction and sentence in Washington County Circuit Court, in which he was

sentenced to 30 months after his probation was revoked. Although he does not list a case

number for his state court cases, records from Washington County Circuit Court reflect that

he was sentenced to 30 months upon revocation of his probation, in Case Nos. 1800521-01

and 1800522-01.     In his grounds for relief, Eisert makes plain that he is not actually

challenging his conviction or the sentence imposed. Instead, he is challenging the execution

of that 30-month sentence. He argues that his earned good time credits and credit for time

spent in county jail prior to his transfer to Virginia Department of Corrections (“VDOC”)

custody have not been properly credited and thus, his release date is not correct.

       In the second case, No. 7:21-cv-00210, Eisert alleges that he is challenging his June 7,

2018 convictions for unlawful wounding and threats over the telephone in Washington

County Circuit Court, Case Nos. 18000521 and 18000522. Again, though, the grounds he

raises are not actually challenges to that conviction or sentence. Instead, he lists two

grounds for relief, and they appear to be duplicative of the grounds in his first petition. The

first ground is that VDOC has “refused to give [him his] county jail credit of 128 days.” He

again argues that, had he been given credit for that time, his release date would be earlier. In

his second ground for relief, he states that he earned 60 days of good time credit, but that

time is listed as “not taken” on his legal update sheet from VDOC. He insists that he has

“overserved” his sentence.




                                               2
Case 7:21-cv-00210-MFU-JCH Document 4 Filed 04/30/21 Page 3 of 5 Pageid#: 29




                                            II. DISCUSSION

        A federal court may not grant a § 2254 habeas petition unless the petitioner first

exhausted the remedies available in the courts of the state in which petitioner was convicted.

28 U.S.C. § 2254(b); Preiser v. Rodriguez, 411 U.S. 475, 477 (1973).                        The exhaustion

requirement is satisfied by seeking review of a claim in the highest state court with

jurisdiction to consider the claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Thus, to

properly exhaust, a petitioner must present all of his claims to the Supreme Court of Virginia

and receive a ruling from that court before a federal district court can consider them on the

merits under § 2254. Slayton v. Smith, 404 U.S. 53, 54 (1971). Where a petitioner files in

federal court while he still has available state court proceedings in which to litigate his habeas

claims, the federal court should dismiss the petition without prejudice to allow him to finish

exhausting those state court remedies. 2 See id.

        Eisert’s claims that he is not receiving the proper credit to his sentence for county jail

time and being given full credit for his earned good time credits, are habeas claims that could

be raised in Virginia’s courts. Carroll v. Johnson, 685 S.E.2d 647, 652 (Va. 2009) (explaining

that if the duration of the petitioner’s confinement would be directly affected by the entry of

an order granting relief, then the claim sounds in habeas and may be brought in a habeas

petition in Virginia courts). Eisert notes that he has raised these issues within the VDOC,

but neither of his petitions indicate that he has raised his claims for sentence credit with the

Supreme Court of Virginia, as he must in order for this court to be able to grant relief on


        2  When such a dismissal is made, a petitioner generally may refile his federal habeas petition after he
has exhausted his state court remedies. The petitioner’s time to file state and federal habeas petitions is
limited. See 28 U.S.C. § 2244(d); Va. Code Ann. § 8.01-654(A)(2); Va. Sup. Ct. R. 5:9(a).


                                                       3
Case 7:21-cv-00210-MFU-JCH Document 4 Filed 04/30/21 Page 4 of 5 Pageid#: 30




those claims. Moreover, records from the Supreme Court of Virginia confirm that it has not

addressed any cases filed by Eisert.

        The question before the court is whether that avenue of relief—filing a state habeas

petition—is still available to Eisert, such that this court should dismiss and allow him to

pursue his claims in state court, see Slayton, 404 U.S. at 54, or whether the time for filing a

Virginia habeas petition has expired. 3 At this point, his petitions simply do not provide

enough information to make this determination.

        It appears that his time limit for filing a state court habeas action may not have

expired, although it is not clear from his petition. Pursuant to Virginia Code Ann. § 8.01-

654(A)(2), Eisert has one year to file a state habeas claiming that he has been denied earned

good time credits or that his sentence has been improperly calculated. The one-year period

begins at the time his “cause of action accrues.” Va. Code Ann. § 8.01-654(A)(2). This

court and others have held that the cause of action for this type of habeas claim accrues at

the time that the petitioner discovers the improper denial of credit or discovers the error in

his sentence calculation. E.g., Wallace v. Jarvis, 726 F. Supp. 2d 642, 645–46 (W.D. Va.

2010); Speller v. Johnson, Civil Action No. 3:09CV463, 2012 WL 1038624, at *7 (E.D. Va.

Mar. 27, 2012). Neither of Eisert’s petitions states when he first discovered the alleged

errors in the calculation of his sentence. There are some clues (such as the October 15, 2020

        3   By order entered December 17, 2020, in Eisert v. Clarke, No. 7:20-cv-00747 (W.D. Va. Dec. 17,
2020), the court notified Eisert that any habeas challenge to his June 21, 2019 revocation of probation was
not yet exhausted because he had a pending habeas action raising at least some of the claims raised in his
petition, Eisert v. Washington County Circuit Court, CL 20-001507-00. A review of the docket in his state
habeas action reflects that a final order was issued in that case on January 21, 2021. Eisert did not appeal.
That state habeas petition, however, did not raise any challenge to the calculation of his sentence or to the
lack of any sentencing credit. See, e.g., Eisert, No. 7:20-cv-00747, ECF No. 1-1 at 3 (setting forth claims
raised in state habeas court).


                                                       4
Case 7:21-cv-00210-MFU-JCH Document 4 Filed 04/30/21 Page 5 of 5 Pageid#: 31




VDOC document entitled “Legal Update” that Eisert submitted showing what he alleges

reflects the error, see No. 7:21-cv-210, ECF No. 1-1, at 2), but they are insufficient to state

with certainty whether his petition here is timely and whether still has the opportunity to

exhaust in state court.

       Accordingly, Eisert’s petition will be conditionally filed at this time. The court

advises Eisert that his petition may be untimely and he may not have properly exhausted his

claims. To remedy these deficiencies, not later than twenty-one days after entry of this

order, Eisert shall file a supplemental petition. His supplemental petition shall be signed by

him under penalty of perjury and must include detailed information about when and how he

learned about the alleged errors in his sentence calculation. If he fails to timely file the

supplemental petition as directed, his case may be dismissed for failure to prosecute.

                                    III. CONCLUSION

       For the foregoing reasons, the court will consolidate these two cases and require

Eisert to provide a supplemental notice and affidavit to the court explaining when and how

he learned that his sentence allegedly was not being properly credited with his county jail

time and his earned good credit time.

       An appropriate order setting forth this and other pertinent rulings will be entered.


                                           Entered: April 30, 2021
                                                               Michael F. Urbanski
                                                               Chief U.S. District Judge
                                                               2021.04.30 14:02:16 -04'00'

                                           Michael F. Urbanski
                                           Chief United States District Judge




                                              5
